DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claim 4 is objected to because it recites: “estimate a first relative pose between first poses of the paired particles” instead of “estimate a first relative pose between the first poses of the paired particles”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15, and 16 recite:
“a primary particle filter maintaining a set of 5primary particles and a secondary particle filter maintaining a set of secondary 6particles” and then recite “the primary particles of the primary particle filter” and 19” the secondary particles of the secondary particle filter”: these limitations are indefinite because: (i) there is insufficient antecedent basis for “the primary particles” and “the secondary particles” in the claims; (ii) it is unclear if these primary particles are referring to the set of primary particles and the set of secondary particles respectively, or if the intention is to refer to primary particles within these sets of particles;
“a weight indicative of a probability of the 8pose estimation”: this limitation is indefinite because it is unclear what the probability of the pose estimation refers to, or what it is a probability of; for example, it is unclear if it is a probability of existence of a pose estimation, or if it is a probability that the pose estimation has a certain value, or if it is a probability that the estimated pose is close to an actual pose;
“execute iteratively the primary particle filter and the secondary 11particle filter independently from each other”: it is unclear what executing the particle filters “independently from each other” refers to; given the fact that the primary particle filter is a separate filter than the secondary particle filter, executing the two filters iteratively already comprises/implies the fact that they are independent from each other; however, it is unclear what the purpose of mentioning the term “independently from each 
“the pose estimations”: there is insufficient antecedent basis for this term in the claims;
“receive, in response to each encounter of the robot with a neighboring robot”: this limitation is considered indefinite because it is unclear how, when, and what circumstances render the encounter/ each encounter of the robot with neighboring robots, and if the term “each” encounter renders the fact that the robot will encounter the same neighboring robot several times, or the fact that the robot will encounter different neighboring robots at different “encounters”; that is, it is unclear if this limitation is assuming that an encounter has already occurred between the robot and the neighboring robot, or it is introducing the encounter function in relationship to the “receiving” function recited herein;
“likelihoods of the poses”: it is unclear what the likelihood of the poses refers to, or what it is a likelihood of; for example, it is unclear if it is a likelihood of existence of a pose, or if it is a likelihood that the pose has a certain value, or if it is a likelihood that the pose is close to an actual pose;
Claim 2:
“Pair a secondary particle with a neighboring particle”: however, it is unclear if this pairing is different or the same as the fusion of the secondary particles with the neighboring particles recited in the independent claim; furthermore, it is unclear if the secondary particle and the neighboring particle recited in this claim is among the set of secondary particles and the neighboring particles recited in the independent claim or not;
“the paired particles”: there is insufficient antecedent basis for paired particles in the claim neither in the claim from which it depends;
“a relative pose defined by the paired particles and a relative pose 6between the robot and the neighboring robot”: this limitation is indefinite because it is unclear: (i) how the relative pose defined by 
“the encounter”: there is insufficient antecedent basis for the encounter in the claim, neither in the claim from which it depends; it is unclear if this encounter refers to each encounter recited in claim 1 or not;
“the weights of corresponding 8paired particles”: there is insufficient antecedent basis for the weights of corresponding paired particles in the claim neither in the claim from which it depends; moreover, it is unclear if corresponding paired particles refer to the pairing of the secondary and neighboring particle recited in the claim or not;
Claims 3-9 depend from claim 2, include all of its limitations and do not cure its deficiencies, rendering them rejected under the same rationale;
Claim 3:
“for each of the encounter of 3the robot with the neighboring robot”: it is unclear if “each of the encounter” recited herein refers to the encounter recited in claim 2 from which this claims depend, and eventually to “each encounter” recited in claim 1, rendering the claim scope indefinite;
“the weight of the paired 4particles”: there is insufficient antecedent basis for the weights of the paired particles in the claim neither in the claim from which it depends; furthermore, it is unclear if it is the same as or different from the weights of the corresponding paired particles recited in claim 2, from which it depends;
“Based on a product the pose errors of the paired particles at each of the 5encounter”: this limitation is indefinite because (i) it is unclear where the product of the pose errors comes from, how it is obtained, or how it is calculated; (ii) “the pose errors of the paired particles”: there is insufficient 
Claim 4 depends from claim 3, includes all of its limitations and do not cure its deficiencies, rendering it rejected under the same rationale;
Claim 4:
“in response to pairing the secondary particle with 2the neighboring particle at the second encounter”: this limitation is considered indefinite because (i) it is unclear if this limitation is introducing the step of pairing the secondary particle with a neighboring particle at a second encounter or if it is assuming the second encounter has already taken place; (ii) there is insufficient antecedent basis for the second encounter in the claim nor in the claim from which it depends; (iii) it is unclear how, when, and what conditions render the occurrence of the second encounter;
“Select first poses estimated in the paired particles at the first encounter and 4second poses estimated in the paired particles at the second encounter”: this limitation is indefinite because (i) “the first encounter” and “ the second encounter”: there is insufficient antecedent basis for the first and second encounters in the claim nor in the claims from which it depends; (ii) “first poses estimated” and “second poses estimated”: this claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: estimating first poses, and estimating second poses;
 5the relative pose measured at the first encounter”: there is insufficient antecedent basis for this term in the claim, nor in the claims from which it depends; furthermore, it is unclear if it refers to the relative pose measured at the encounter recited in claim 2, from which it depends;
 “the relative pose 10measured at the second encounter”: there is insufficient antecedent basis for this term in the claim, nor in the claims from which it depends;
11”the weight of the secondary particle”: there is insufficient antecedent basis for this term in the claim, nor in the claims from which it depends;
 “the product of the first pose error and the second pose error”: there is insufficient antecedent basis for this term in the claim, nor in the claims from which it depends; furthermore, it is unclear where the product of the poses errors come from, how it is obtained, or calculated; thus this claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01; The omitted elements are: estimating/ calculating product of the first pose error and the second pose error;
Claim 5:
“sampling the secondary particle from the set of 3neighboring particles”: this limitation is indefinite because (i) it is unclear how the secondary particle is sampled from the set of neighboring particles and not from the set of secondary particles; (ii) “the set of neighboring particles”: there is insufficient antecedent basis for this term in the claim nor in the claim from which it depends, and it is unclear if this set of neighboring particles is the same as or different from the neighboring particles recited in claim 1;
Claims 6-9 depend from claim 5, include all of its limitations and do not cure its deficiencies, rendering them rejected under the same rationale;
Claim 6:
“the secondary and the neighboring particles”2: it is unclear if this limitation is referring to the “sampled” secondary particle and “Sampled” neighboring particle recited in claim 5, or to the set of secondary particles and neighboring particles as recited in claim 1;
Claim 7 depends from claim 6, include all of its limitations and do not cure its deficiencies, rendering it rejected under the same rationale
Claim 7:
“samples the secondary and the 2neighboring particles uniformly randomly”: it is unclear if this limitation is further limiting the step in the previous claim (from which it depends) or if it is introduce a new sampling step performed by the particle tuner that is independent of the pairing process;
Claim 8:
“the weights of the 2secondary and the neighboring particles”: there is insufficient antecedent basis for this term in the claim nor in the claims from which it depends;
Claim 9 depends from claim 8, include all of its limitations, and does not cure its deficiencies rendering it rejected under the same rationale;
Claim 9: 
“such as a 3particle with a larger weight is more likely to be sampled than a particle with a 4smaller weight”: this limitation is indefinite because (i) “such as”: the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (See MPEP § 2173.05(d)); (ii) “a larger weight” and “a smaller weight”: The terms "larger and smaller" in this claim are relative terms which renders the claim indefinite;  these terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what standards or criteria these are considered larger or smaller weights; thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention;
Claim 10:
“to update the secondary 2particles of the robot”: this limitation is indefinite because claim 1, from which this claim depends does not explicitly recite updating the secondary particles, it recites updating the pose estimations in the primary and secondary particles; therefore, it Is unclear if this limitation is referring to that updating step recited in claim 1, or a different one (the updating recited in claim 2, for example, although this claim does not depend from claim 2);
“resample the secondary particles according to their weights”: it is unclear how the secondary particles can be resampled when they were not sampled at the first place; therefore, this claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01; The omitted elements are: sampling the secondary particles;
 “to produce a set 4of secondary particles representing the pose of the robot with equal weights”: (i) it is unclear how a set of secondary particles can represent only a single pose of the robot and have equal “weights” (in plural); (ii) “the pose of the robot”: it is unclear if this pose is the same as the pose of the robot recited in claim 1 or a different one especially that the set of secondary particles is a newly produced set of particles;
Claim 11:
“to update the secondary 2particles of the robot”: this limitation is indefinite because claim 1, from which this claim depends does not explicitly recite updating the secondary particles, it recites updating the pose estimations in the primary and secondary particles; therefore, it Is unclear if this limitation is referring to that updating step recited in claim 1, or a different one (the updating recited in claim 2, for example, although this claim does not depend from claim 2);
Claim 12:
“the weights of the secondary particles”: there is insufficient antecedent basis for this term in the claim nor in the claims from which it depends;
“a product of pose errors of the secondary and 4neighboring particles at each encounter”: it is unclear where the pose errors and their product come from, how they are obtained, or calculated; thus this claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  
Claims 13 and 14:
“the 3relative pose”: there is insufficient antecedent basis for this term in the claim nor in the claims from which it depends.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-16 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 15, and 16 recite, “execute iteratively the primary particle filter and the secondary 11particle filter…, and   17replace, in response to each encounter of the robot with the 18neighboring robot, the primary particles of the primary particle filter with 19the secondary particles fused with the neighboring particles…” These limitations under their broadest reasonable interpretation, involve textual replacements of the actual formulas that update samples comprising pose estimations of robots and their probabilities. Therefore, these claims fall in the mathematical formulas or equations grouping.
The judicial exception is not integrated into a practical application. In particular, although the claims recite the following additional elements: 
“A robot configured for multi-robot pose estimation, comprising:  2a set of sensors for measuring movements of the robot in an environment to 3produce sensor measurements;  4a memory configured to store a primary particle filter maintaining a set of 5primary particles and a secondary particle filter maintaining a set of secondary 6particles, each particle in the primary and secondary set of particles includes an 7estimation of a pose of the robot and a weight indicative of a probability of the 8pose estimation;  9a processor” (Claim 1); 
“receive, in response to each encounter of the robot with a neighboring 15robot, neighboring particles of a particle filter of the neighboring robot 16identifying poses and likelihoods of the poses of the neighboring robot”; “an output interface configured to output the pose of the robot according to 21the primary particles of the primary particle filter of the robot”; 
(Claim 15): “the pose includes one or 2combination of a location of the robot and an orientation of the robot, wherein the 3method uses a processor coupled with stored instructions implementing the 4method, wherein the instructions, when executed by the processor carry out steps 5of the method”; 
(Claim 16): “A non-transitory computer readable storage medium embodied thereon a 2program executable by a processor for performing a method”. 
The sources of the primary particle filter maintaining a set of 5primary particles and a secondary particle filter maintaining a set of secondary 6particles, each particle in the primary and secondary set of particles includes an 7estimation of a pose of the robot and a weight indicative of a probability of the 8pose estimation, a location of the robot and an orientation of the robot, neighboring particles of a particle filter of the neighboring robot 16identifying poses and likelihoods of the poses of the neighboring robot, are undefined/unknown, which may be attributed to data stored and recalled from a computer. 

With respect to measuring movements of the robot in an environment to 3produce sensor measurements, and receiving, in response to each encounter of the robot with a neighboring 15robot, neighboring particles of a particle filter of the neighboring robot 16identifying poses and likelihoods of the poses of the neighboring robot, this is considered pre-solution activity in the form of data gathering. Furthermore, outputting the pose of the robot according to 21the primary particles of the primary particle filter of the robot is considered extra-solution activity in the form of data displaying/outputting. 
Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. Regarding the primary particle filter maintaining a set of 5primary particles and a secondary particle filter maintaining a set of secondary 6particles, each particle in the primary and secondary set of particles includes an 7estimation of a pose of the robot and a weight indicative of a probability of the 8pose estimation, a location of the robot and an orientation of the robot, neighboring particles of a particle filter of the neighboring robot 
Dependent claims 2-13 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 1, 15, and 16. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TANG (CN-103914069-A) discloses a positioning method, and more particularly to a multi-robot cooperative positioning method capable of tolerating cognitive errors.
KAMINKA (US-20180311822-A1) discloses an automatic method for autonomous interactions between robots, comprising an action of automatically receiving, by a transport robot, a request for transporting a service robot. 
Haoyao et al. (NPL reference cited herein) discloses a ceiling vision-based simultaneous localization and map­ping (SLA.M) methodology for solving the global localization prob­lems in multi-robot formations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669